                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )             No. 3:19-CR-65-TAV-DCP-10
                                                  )
VIRGIL L. CRAWFORD,                               )
                                                  )
                      Defendant.                  )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. Presently before the Court is defense counsel’s Motion to Withdraw as

Attorney [Doc. 322], filed on November 25, 2019. On December 5, 2019, the parties appeared

before the Court for a motion hearing. Assistant United States Attorney Brent Jones was present

representing the Government. Attorney Michael Cabage was present representing Defendant, who

was also in attendance. Attorney Jessica McAfee was also present.

       In the Motion to Withdraw [Doc. 322], Attorney Cabage states that the attorney-client

relationship is irrevocably broken, and Defendant has no confidence in his representation. The

Court conducted a sealed, ex parte hearing with Defendant and Attorney Cabage to learn the nature

and extent of the problems with the attorney-client relationship. Based upon the representations

of Attorney Cabage and Defendant during the sealed portion of the hearing, the Court finds that

the trust necessary for the attorney-client relationship is irretrievably broken and the ability to

communicate is significantly eroded. Accordingly, the Court finds that good cause exists to grant
the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985)

(holding that a defendant seeking to substitute counsel must show good cause).

       Therefore, Defendant’s Motion to Withdraw [Doc. 322] is GRANTED, and Attorney

Cabage is RELIEVED as counsel of record for Defendant. At the end of the hearing, Attorney

McAfee agreed to accept representation of Defendant if the present motion was granted. The Court

therefore and hereby SUBSTITUTES and APPOINTS Attorney McAfee under the Criminal

Justice Act, 18 U.S.C. § 3006A, as counsel of record for Defendant. Attorney Cabage is

DIRECTED to turn over all discovery and Defendant’s file to Attorney McAfee.1

       Accordingly, it is ORDERED:

              (1) Defendant’s Motion to Withdraw [Doc. 322] is GRANTED;

              (2) Attorney Cabage is RELIEVED of further representation of
              Defendant and DIRECTED to provide new defense counsel with
              the discovery and information from Defendant’s file as soon as
              possible; and

              (3) Attorney Jessica McAfee is SUBSTITUTED and
              APPOINTED as counsel of record for Defendant pursuant to the
              CJA.

       IT IS SO ORDERED

                                                    ENTER:


                                                    ______________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




1
  The parties represented that the original discovery produced by the Government had to be
downloaded onto a hard drive and provided to defense counsel, so that portion of the discovery
will be provided directly to Attorney McAfee by the Government rather than by Attorney Cabage.
                                               2
